                                                   Case 2:20-cv-00764-JCM-EJY Document 24 Filed 02/03/21 Page 1 of 4




                                                 MELINDA WEAVER, ESQ.
                                             1   Nevada Bar No. 11481
                                                 VAN LAW FIRM
                                             2   1290 S. Jones Blvd.
                                                 Las Vegas, Nevada 89146
                                             3   (702) 529-1011 Telephone
                                             4   (702) 800-4662 Facsimile
                                                 melinda@vanlawfirm.com
                                             5   tracee@vanlawfirm.com
                                                 Attorneys for Plaintiff Mark Morris
                                             6
                                                                              UNITED STATES DISTRICT COURT
                                             7
                                                                                       DISTRICT OF NEVADA
                                             8
                                             9   MARK MORRIS, an individual ,                         CASE NO. 2:20-cv-00764-JCM-EJY
Phone: (702) 529-1011 Fax: (702) 800-4662




                                            10
1290 S. Jones Blvd. Las Vegas, NV 89146




                                                               Plaintiffs,
                                            11          vs.
                                                                                        STIPULATION AND ORDER TO EXTEND
                                            12   GEICO INSURANCE AGENCY, INC d/b/a         THE DEADLINES OF REMAINING
Email: info@VanLawFirm.com




                                                 GEICO CASUALTY COMPANY, a Foreign DISCOVERY, DISPOSITIVE MOTIONS
                                            13
                                                 Corporation; DOE EMPLOYEES I-V and ROE       AND PRE-TRIAL ORDER
                                            14   COMPANIES I-V,

                                            15                 Defendants.
                                            16
                                                        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, MARK MORRIS
                                            17
                                            18   by and through their counsel of record Melinda Weaver, Esq., of the VAN LAW FIRM, and

                                            19   Defendant, GEICO INSURANCE AGENCY, INC d/b/a GEICO CASUALTY COMPANY, by and
                                            20
                                                 through their counsel of record, Thomas E. Winner, Esq., and Lara L. Miller, Esq. of the WINNER
                                            21
                                                 & SHERROD, that discovery deadlines be continued as set forth herein.
                                            22
                                                        The remaining discovery deadline is as follows:
                                            23
                                                               Close of Discovery:                     March 1, 2021
                                            24
                                            25      1. Statement Specifying the Discovery Completed:
                                            26          The Parties have engaged in diligent discovery in this matter. To date, the following
                                            27   discovery has been completed:
                                            28      •   Plaintiff made his initial FRCP 26 (a) disclosure.



                                                                                                  1
                                                   Case 2:20-cv-00764-JCM-EJY Document 24 Filed 02/03/21 Page 2 of 4




                                                     •   Defendant made its initial FRCP 26 (a) disclosure.
                                             1
                                                     •   Defendant has supplemented its FRCP 26(a) disclosure multiple times.
                                             2
                                                     •   Defendant served Plaintiff with an initial set of written discovery.
                                             3
                                                     •   Defendant has served multiple subpoenas to the custodians of records.
                                             4
                                                     •   Plaintiff has responded to the initial set of written discovery served by Defendant.
                                             5
                                                     •   Plaintiff served Defendant with an initial set of written discovery to Defendant.
                                             6
                                                     •   Deposition of Plaintiff has been taken.
                                             7
                                                     •   Deposition of one of Plaintiff’s treating physicians has been taken.
                                             8
                                                     2. That Specific Description of Discovery that Remains to be Completed:
                                             9       •   Defendant will respond to Plaintiff’s initial set of written discovery
Phone: (702) 529-1011 Fax: (702) 800-4662




                                            10       •   Deposition of Defendant Representative
1290 S. Jones Blvd. Las Vegas, NV 89146




                                            11       •   Additional written discovery
                                            12       •   Depositions of expert witnesses as deemed necessary by the parties.
Email: info@VanLawFirm.com




                                            13       3. The Reasons Why Discovery Remaining Was Not Completed Within the Time Limits
                                            14           Set by the Discovery Order:

                                            15           The Parties have been working diligently during discovery, disclosing documents, and
                                                 responding to written discovery. However, the parameters of the case are still unclear. On
                                            16
                                                 September 1, 2020, Defendants filed Defendant Geico Insurance Agency, Inc., dba Geico Casualty
                                            17
                                                 Company’s Amended Motion for Partial Summary Judgment Or, in the Alternative, Motion to
                                            18
                                                 Bifurcate Plaintiff’s Extra Contractual Causes of Action [Dkt. 19]. The Motion was fully briefed
                                            19
                                                 by the parties. However, likely because of the global pandemic and accompanying difficulties, the
                                            20   Motion has not been set for hearing or decided. Because that Motion dramatically affects the scope
                                            21   of discovery, the parties agreed to seek Court approval for a 90-day extension of the discovery cut-
                                            22   off in this case.
                                            23           Further, given the continuing issues presented by the global pandemic, an extension of
                                            24   discovery will be unlikely to affect trial scheduling or otherwise prejudice the parties or the Court.

                                            25   For those reasons, the parties respectfully request a 90-day extension of the discovery cut-off in this
                                                 case.
                                            26
                                                     4. Current Discovery Schedule:
                                            27
                                            28                   Close of Discovery:                   March 1, 2021




                                                                                                   2
                                                     Case 2:20-cv-00764-JCM-EJY Document 24 Filed 02/03/21 Page 3 of 4




                                                      5. Proposed Schedule for Completing All Remaining Discovery:
                                             1
                                             2                   Close of Discovery:                        May 31, 2021

                                             3        6. The Current Dispositive Motion and Pre-trial Motion Deadline:

                                             4                   Dispositive Motion: Thirty (30) days after the close of discovery or March 31,
                                             5           2021
                                             6
                                                                 Pre – trial Order:        April 30, 2021
                                             7
                                                      7. Proposed Schedule for Dispositive Motion and Pre-trial Motion:
                                             8
                                             9                   Dispositive Motion: June 30, 2021
Phone: (702) 529-1011 Fax: (702) 800-4662




                                            10                   Pre – trial Order:        July 30, 20211
1290 S. Jones Blvd. Las Vegas, NV 89146




                                            11
                                                 Dated this 2nd day of February, 2021                Dated this 2nd day of February, 2021
                                            12
Email: info@VanLawFirm.com




                                            13
                                                  /s/ Melinda Weaver                                 /s/Lara L. Miller
                                            14   _________________________
                                                 MELINDA WEAVER, ESQ.                                THOMAS E. WINNER, ESQ.
                                            15   Nevada Bar No. 11481                                Nevada Bar No. 5168
                                                 VAN LAW FIRM                                        LARA L. MILLER, ESQ.
                                            16   1290 S. Jones Blvd.,                                Nevada Bar No. 12618
                                                 Las Vegas, NV 89146                                 WINNER & SHERROD
                                            17   (702) 529-1011 Telephone
                                                 (702) 800-4662 Facsimile                            1117 South Rancho Drive
                                            18   melinda@vanlawfirm.com                              Las Vegas, NV 89102
                                                 tracee@vanlawfirm.com                               (702)243-7000
                                            19                                                       twinner@winnerfirm.com
                                                 Attorneys for Plaintiff Mark Morris
                                            20                                                       Attorneys for Defendant GEICO Insurance
                                                                                                     Agency Inc. d/b/a GEICO Casualty
                                            21                                                       Company
                                            22
                                                 1
                                                   As detailed in the Stipulated Discovery Plan and Scheduling Order filed with the Court on July 23, 2020,
                                            23   this deadline will be suspended if dispositive motions are timely filed until thirty (30) days after the decision
                                                 of the dispositive motions or until further order of the Court. Additionally, the parties agreed that even
                                            24   though L.R. 26-1(6) requires that pre-trial disclosures, pursuant to Fed. R. Civ. P. 26(a)(3), and any
                                                 objections thereto shall be included in the Pre-Trial Order, the parties wish to deviate from that rule to permit
                                            25
                                                 a reasonable opportunity to evaluate a party’s pre-trial disclosures and make well-reasoned objections
                                            26   thereto. The parties do not feel they can adequately do so under the modified schedule of L.R. 26-1(6).
                                                 Therefore, the parties propose following the schedule in Fed. R. Civ. P. 26(a)(3)(B) which requires the
                                            27   parties make pre-trial disclosures not later than thirty (30) days before trial and submit any objections thereto
                                                 not later than fourteen (14) days before trial.
                                            28



                                                                                                       3
                                                   Case 2:20-cv-00764-JCM-EJY Document 24 Filed 02/03/21 Page 4 of 4




                                                                                              ORDER
                                             1
                                             2          Upon Stipulation by counsel for the parties, and good cause appearing therefore,

                                             3          IT IS HEREBY ORDERED that the discovery deadlines be extended as follows:
                                             4
                                                               EVENT                                 DEADLINE
                                             5
                                             6                 Close of Discovery:                   May 31, 2021
                                                               Dispositive Motions:                  June 30, 2021
                                             7
                                                               Pre-trial Order:                      July 30, 2021
                                             8
                                             9
                                                                                             IT IS SO ORDERED:
Phone: (702) 529-1011 Fax: (702) 800-4662




                                            10
1290 S. Jones Blvd. Las Vegas, NV 89146




                                            11
                                            12                                               _____________________________________
Email: info@VanLawFirm.com




                                            13                                               UNITED STATES MAGISTRATE JUDGE
                                                                                             Dated: February 3, 2021
                                            14
                                            15   Respectfully Submitted By:
                                            16
                                                 VAN LAW FIRM
                                            17
                                            18
                                                  /s/ Melinda Weaver
                                            19   MELINDA WEAVER, ESQ.
                                                 Nevada Bar No. 11481
                                            20   1290 S. Jones Blvd.,
                                                 Las Vegas, NV 89146
                                            21   (702) 529-1011 Telephone
                                                 (702) 800-4662 Facsimile
                                            22   melinda@vanlawfirm.com
                                                 tracee@vanlawfirm.com
                                            23   Attorneys for Plaintiff Mark Morris
                                            24
                                            25
                                            26
                                            27
                                            28



                                                                                                 4
